Exhibit 10.4

LOGO [g128921img_page01.jpg]

 

Exhibit 10.4

2005 DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES OF

SRA INTERNATIONAL, INC.

(Effective as of February 1,2005)



--------------------------------------------------------------------------------

LOGO [g128921img_page02.jpg]

 

2005 DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES OF

SRA INTERNATIONAL. INC.

In recognition of the services provided to SRA International, Inc. (the
“Company”) by certain officers, key management and highly compensated employees,
the Company maintains the 2005 Deferred Compensation Plan for Key Employees of
SRA International, Inc. (the “Plan”) to offer such employees opportunities to
defer receipt of a portion of their compensation, including any incentive
bonuses, payable to them by the Company until the time set forth herein and to
provide such employees with retirement benefits that would otherwise be
unavailable by reason of certain restrictive provisions of law applicable to the
Company’s 401(k) Plan. In order to defer taxation to the date of distribution,
amounts deferred by Participants in the Plan must be credited to an irrevocable
“rabbi trust” under applicable Internal Revenue Service guidelines, and such
amounts would be subject to the general creditors of the Company until
distributed to Participants. The Plan shall be effective February 1,2005 (the
“Effective Date”) under the terms and conditions hereinafter set forth.



--------------------------------------------------------------------------------

LOGO [g128921img_page03.jpg]

 

TABLE OF CONTENTS

Article 1 Definitions and Construction Page 1

Article 2 Benefits 4

6

 



Article 4 Death Benefits. 9

Article 5 Vesting 10

Article 6 Funding , 11

Article 7 Administration 12

Article 8 Amendment and Termination , , 16

Article 9 Miscellaneous “. 17

-i-



--------------------------------------------------------------------------------

LOGO [g128921img_page04.jpg]

 

ARTICLE 1 DEFINITIONS AND CONSTRUCTION

Sec. 1.01 Definitions. Whenever used in this Plan: “Account” means the entire
interest of a Participant in the Plan.

“Affiliate” means any firm, partnership, or corporation in which SRA
International, Inc. possesses an ownership interest, directly or indirectly
through one or more intermediaries, and has been designated as such by a
resolution of the Board of Directors of SRA International, Inc. or its designee;
provided that an “Affiliate” shall only be considered as such for the period
that such relationship with SRA International, Inc. shall exist

“Beneficiary” means any individual or entity designated by a Participant
pursuant to Section 4.02 to receive death benefits described in Section 4.01
subsequent to the Participant’s death.

“Board” means the Board of Directors or other governing body of the Company.

“Change in Control” shall be deemed to have occurred if (i) as a result of any
transaction, another person or entity (the “Acquirer”), acquires voting stock of
the Company in an aggregate amount so as to enable the Acquiror to exercise more
than 50% of the voting power of the Company, (ii) an unrelated Acquiror (as
defined in applicable Treasury guidance) acquires all or substantially all of
the assets of the Company, or (iii) upon the consummation of a merger or
consolidation to which the Company is a party, the voting stock of the Company
outstanding immediately prior to consummation of the merger or consolidation is
converted into cash or securities possessing less than 50% of the voting power
of the surviving corporation.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute of similar nature and purpose.

“Company” means SRA International, Inc. and such subsidiaries of SRA
International, Inc. as designated by the Board, in its sole discretion, as the
participating employers of this Plan. For purposes of any forms or documents,
including compensation deferral election forms, that are prepared in connection
with the implementation of this Plan, any reference to the Company or SRA
International, Inc. shall be deemed to include the reference to the subsidiaries
of SRA international, Inc. that are designated by the Board as participating
employers of this Plan.

“Compensation Deferral” means the amount or amounts of a Participant’s Total
Compensation deferred under the provisions of Article 2 of this Plan.

“Deferred Compensation Committee” means the Deferred Compensation Committee as
established by the Company.



--------------------------------------------------------------------------------

LOGO [g128921img_page05.jpg]

 

“Eligible Employee” means an Employee who is an officer, senior principal or
certain other members of management or highly compensated employees as
determined by the Company from time to time, and who is eligible to participate
in the Plan as designated by the Plan Administrator in its sole discretion.

“Employee” means any individual employed by the Company (as determined in
accordance with the personnel policies and practices of the Company).

“401(k) Plan” means the Company’s 401 (k) Plan.

“Hardship” means a severe financial hardship to the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

“Normal Retirement Age” means the later of (1) the Participant’s 65th birthday
or (2) the Participant’s date of Separation from Service.

“Participant” means (a) any Eligible Employee who makes a Compensation Deferral
pursuant to Section 2.01 hereof, or (b) any former Eligible Employee who has a
balance in his or her Account greater than zero and who either (1) continues to
be employed by the Company, or (2) has a vested interest in his or her Account
pursuant to Article 5 which has not been distributed pursuant to Article 3 or 4.

“Plan” means the 2005 Deferred Compensation Plan for Key Employees of SRA
International, Inc.

“Plan Administrator” means the individual designated as the administrator of the
Plan by the Board or, if such position is vacant, the Company.

“Plan Year” means the calendar year.

“Separation from Service” means, for any Participant, cessation of employment
with the Company or an Affiliate due to reasons other than death, including
Total Disability or any absence that causes him or her to cease to be employed
by the Company or an Affiliate. Notwithstanding the preceding sentence, a
transfer of employment from the Company to an Affiliate, from an Affiliate to
the Company, or from an Affiliate to an Affiliate shall not constitute a
“Separation from Service.”

“Specified Employee” means a key employee of the Company (as defined in section
416(i) of the Code without regard to paragraph (5) thereof) while the Company is
traded on an established securities market or otherwise.

“Total Compensation” means the total sum of (1) the base salary (including any
compensation deferrals made under the 401 (k) Plan, section 125 plan maintained
by the

-2-



--------------------------------------------------------------------------------

LOGO [g128921img_page06.jpg]

 

Company, and this Plan) and (2) any incentive bonuses, paid by the Company to an
Employee during the applicable period.

“Total Disability” means the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; or (b) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.

“Valuation Date” means any day upon which the Plan Administrator makes
valuations of the Account.

Sec. 1.02 Gender and Number. The masculine pronoun shall include the feminine;
the singular shall include the plural; and vice versa.

-3-



--------------------------------------------------------------------------------

LOGO [g128921img_page07.jpg]

 

ARTICLE 2 BENEFITS

Sec. 2.01 Participant Compensation Deferral Amounts.

Subject to paragraph (d), each Eligible Employee may elect in writing to receive
a portion of his or her future base salary, as determined in paragraph (b), as
deferred compensation, subject to such rules and procedures as the Plan
Administrator deems appropriate. In all events, each such election shall be made
once every Plan Year by the end of December that is immediately prior to the
Plan Year with respect to which the base salary is earned. Notwithstanding the
foregoing, with respect to the Participant’s first Plan Year, an Eligible
Employee may make a written election, within 30 days after becoming eligible to
participate in the Plan, to receive a portion of his or her base salary to be
earned following such election, as deferred compensation. In addition, each
Eligible Employee may elect in writing to receive a portion of his or her future
bonus paid by the Company, as determined under paragraph (b), as deferred
compensation, subject to such rules and procedures as the Plan Administrator
deems appropriate. Each election to defer a portion of the bonus shall be made
once with respect to each Plan Year prior to the beginning of the fiscal year to
which the bonus relates.

An Eligible Employee’s Compensation Deferral amount to be credited under the
Plan, for a Plan Year, shall not exceed fifty percent (50%) of his or her base
salary and one hundred percent (100%) of his or her bonus for that Plan Year,
reduced by any amounts withheld for the payment of taxes or other deductions
required by law.

Subject to such reasonable rules as may be prescribed by the Plan Administrator,
the base salary deferral amounts credited under this Section 2.01 shall be
credited to a Participant’s Account on a semi-monthly basis, and the bonus
deferral amounts credited under this Section 2.01 shall be credited to the
Participant’s Account on an annual basis, as determined by the Plan
Administrator in its sole discretion.

An Eligible Employee may elect, in writing on a form prescribed by the Plan
Administrator, not to participate in the Plan with respect to any Plan Year;
provided, however, that such election shall not be retroactive in effect

Sec. 2.02. Investment of Account.

(a) (1) For purposes of measuring the investment returns of his or her Account,
a Participant may select, from the investment funds selected by the Plan
Administrator and approved by the Company, the investment media in which all or
part of his orher Account shall be deemed to be invested.

(2) The Participant shall make an investment designation in a manner permitted
by the Plan Administrator (including by electronic communication) which shall
remain effective until another valid direction has been made by the Participant
as.herein provided. The

-4-



--------------------------------------------------------------------------------

LOGO [g128921img_page08.jpg]

 

Participant may amend his or her investment designation at such other time or
times as determined by the Plan Administrator in its sole discretion. A timely
change to a Participant’s investment designation shall become effective on the
next business day.

(3)

 

The investment media deemed to be made available to the

Participant, and any limitation on the maximum or minimum percentages of the
Participant’s Account that may be deemed to be invested in any particular
medium, shall be the same as from time-to-time communicated to the Participant
by the Plan Administrator.

(b) Except as provided below, the Participant’s Account shall be deemed to be
invested in accordance with his or her investment designations, provided such
designations conform to the provisions of this Section. If-

the Participant does not furnish the Plan Administrator with complete, written
investment instructions, or

the written investment instructions from the Participant are unclear,

then all interests in the Participant’s Account shall be deemed invested in the
Fidelity Retirement Money Market Fund. Notwithstanding the above, the Plan
Administrator, in its sole discretion, may disregard the Participant’s election
and determine that all interests in the Account shall be deemed to be invested
in a particular or a mixture of the investment funds selected by the Plan
Administrator.

Sec. 2.03. Valuation of Account.

The Company shall establish a bookkeeping Account to which will be credited an
amount equal to the Participant’s Compensation Deferral made under this Plan.
Compensation Deferral shall be allocated to the Account on the first business
day following the date such Compensation Deferral is withheld from the
Participant’s Total Compensation. The Account shall be reduced to reflect any
distributions from such Account. Such reductions shall be allocated to the
Account as of the date such distributions are made.

As of each Valuation Date, income, gain and loss equivalents (determined as if
the Account is invested in the manner set forth under Section 2.02, hereof)
attributable to the period following the-next preceding Valuation Date shall be
credited to and/or deducted from the Participant’s Account.

-5-



--------------------------------------------------------------------------------

LOGO [g128921img_page09.jpg]

 

ARTICLE 3 DISTRIBUTIONS TO PARTICIPANTS

Sec. 3.01 Distribution Upon Attainment of Normal Retirement Age. Distributions
from a Participant’s Account due to the Participant’s attainment of his or her
Normal Retirement Age (or, depending on the Participant’s election at the time
of deferral, his or her Separation from Service, if later) shall be paid in a
cash lump sum unless the Participant elects, at the time of his or her initial
deferral election in accordance with Section 2.01 above, in such manner as
determined by the Plan Administrator, to receive equal annual installments over
a specified period. Such election shall be irrevocable, except as provided in
Section 3.04 or 3.05 below. The payment shall commence as soon as
administratively feasible following the date the Participant attains his or her
Normal Retirement Age. Notwithstanding the foregoing, a Participant who is
employed by the Company may make an irrevocable election to defer commencement
of such payment for a period of at least five (5) years, provided such election
is made at least one year prior to the date the Participant is to begin
receiving payments pursuant to this Section 3.01. Further, notwithstanding the
foregoing, upon the Participant’s attainment of Normal Retirement Age, if all
unpaid amounts in the Participant’s Account do not exceed twenty five thousand
dollars ($25,000), all unpaid amounts in the Participant’s Account as of such
date shall be paid in a lump sum in accordance with the applicable terms of the
Plan.

Sec. 3.02 Distribution Upon Separation from Service. Notwithstanding the
Participant’s election for a later distribution under Sections 3.01 or 3.03,
upon a Participant’s Separation from Service prior to his or her Normal
Retirement Age, the Account balance of the Participant shall be paid in a cash
lump sum unless the Participant irrevocably elects, at the time of his or her
initial deferral election in accordance with Section 2.01 above, in such manner
as determined by the Plan Administrator, to receive equal annual installments
over a specified period. However, the preceding sentence shall not apply if the
Participant has elected a distribution upon attainment of his or her Normal
Retirement Age and has not revoked such election at the time of his or her
Separation from Service. Such election shall be irrevocable, except as provided
in Section 3.04 or 3.0S below. The payment shall commence as soon as
administratively feasible following the date of the Participant’s Separation
from Service. Further, notwithstanding the foregoing, upon the Participant’s
Separation from Service, if all unpaid amounts in the Participant’s Account do
not exceed twenty five thousand dollars ($25,000), all unpaid amounts in the
Participant’s Account as of such date shall be paid in a lump sum in accordance
with the applicable terms of the Plan.

Sec. 3.03 In-Service Distribution. Notwithstanding anything to the contrary
under this Plan, a Participant may elect, at the time of his or her initial
deferral election in accordance with Section 2.01 above, in such manner as
determined by the Plan Administrator, to receive his or her Account balance on a
fixed date, provided such date follows the ‘ Participant’s deferral election by
at least two (2) years. Such distribution shall be made in a cash lump sum,
unless the Participant elects, at the same time and in the same manner as the
election referenced in the preceding sentence, to receive equal annual
installments over a specified

-6-



--------------------------------------------------------------------------------

LOGO [g128921img_page10.jpg]

 

period. Further, notwithstanding the foregoing, a Participant who has made an
election under this Section 3.03 may elect to defer receipt of his or her
Account balance on a previously selected fixed date or dates, for a period of at
least five (5) years, provided such election is made at least one year prior to
the date the Participant is to begin receiving payments pursuant to this
Section 3.03. The elections referenced in the preceding three sentences shall be
irrevocable, except as provided in Section 3.04 or 3.05 below. The payment shall
commence as soon as administratively feasible following the above referenced
anniversary dates. Notwithstanding the foregoing, upon the above referenced
anniversary dates, if all unpaid amounts in the Participant’s Account do not
exceed twenty five thousand dollars ($25,000), all unpaid amounts in the
Participant’s Account as of such date shall be paid in a lump sum in accordance
with the applicable terms of the Plan.

Sec. 3.04 Distribution Upon a Change in Control. Notwithstanding anything to the
contrary under this Plan, a Participant’s vested interest in his or her Account
shall be distributed in cash in one lump sum upon the occurrence of a Change in
Control. The payment shall commence as soon as administratively feasible, but
not later than thirty (30) days after the effective date of the Change in
Control.

Sec. 3.05 Withdrawals On Account of Hardship. In accordance with section
409A(a)(2)(A)(vi) of the Code and the applicable guidance and regulations
promulgated thereunder, prior to the date a Participant becomes entitled to a
distribution under Section 3.01, 3.02,3.03 or 3.04 a Participant may request,
and the Plan Administrator, in its sole and absolute discretion, may approve, a
withdrawal in the form of a single sum of all or a portion of the Participant’s
Account balance on account of a Hardship. The Plan Administrator may request the
Participant to provide such information as it deems necessary and proper for it
to determine the existence of a Hardship. The Plan Administrator shall review
the Participant’s request and determine the extent, if any, to which such
request is justified. Any such withdrawal shall be limited to an amount which
does not exceed the amount necessary to satisfy such Hardship, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship); provided that such
amount shall not exceed the amount of benefit to which the Participant would be
entitled if his or her employment were terminated.

Notwithstanding the foregoing, a Participant may not request a withdrawal on
account of a Hardship under this Section 3.05 before he or she has exhausted all
sources of funds available to him or her through distribution, withdrawal or
loan under the Company’s 401 (k) plan.

Sec. 3.06 Offset to Distributions. Notwithstanding anything to the contrary
hereunder, if a Participant owes any amounts to the Company at the time the
distribution of his or her Account balance first becomes due, the Company
reserves the right to offset such amounts against the amount of the
Participant’s Account balance, subject to any applicable laws. For purposes of
this Section 3.06, the offset shall be applied so as to include any fines,
penalties, damages or any other amounts (including attorneys’ fees) imposed on
or paid by the Company as

-7-



--------------------------------------------------------------------------------

LOGO [g128921img_page11.jpg]

 

a result of any criminal investigation, arrest or indictment of the Participant
for conduct that took place during the Participant’s employment as an employee
of the Company.

Sec. 3.07 Distributions to Specified Employees. In accordance with section
409A(a)(2)(B)(i) of the Code and the applicable guidance and regulations
promulgated thereunder, notwithstanding anything to the contrary her eunder,
distributions to Specified Employees as a result of a Separation from Service
may not be made before the date which is 6 months after the date of Separation
from Service (or, if earlier, the date of death of the Specified Employee).

-8-



--------------------------------------------------------------------------------

LOGO [g128921img_page12.jpg]

 

ARTICLE 4 DEATH BENEFITS

Sec. 4.01 Distribution of Account Upon Death of Participant. Inthe event of a
Participant’s death prior to the complete distribution of his or her Account
pursuant to Article 3, the value of the Participant’s remaining Account under
the Plan shall be paid to the Participant’s Beneficiary in cash in a single sum
as soon as administratively practicable following the completion of the first
valuation of the Participant’s Account pursuant to Section 2.03 which coincides
with or next follows the Participant’s death.

Sec. 4.02 Designation of Beneficiary. For purposes of Section 4.01 hereof, the
Participant’s Beneficiary shall be the person or persons so designated by the
Participant in a written instrument submitted to the Plan Administrator. In the
event the Participant fails to properly designate a Beneficiary, his or her
Beneficiary shall be the Participant’s surviving spouse or, if none, his or her
estate.

-9-



--------------------------------------------------------------------------------

LOGO [g128921img_page13.jpg]

 

ARTICLE 5

VESTING

Sec. 5.01 Vesting of Account. A Participant shall be fully vested in his or her
Account at all times.

-10-



--------------------------------------------------------------------------------

LOGO [g128921img_page14.jpg]

 

ARTICLE 6 FUNDING

Sec. 6.01 Funding of Benefits. The Board may, but shall not be required to,
authorize the establishment of a trust by the Company to serve as the funding
vehicle for the benefits described in Articles 2 and 4 hereof. Any such trust
shall satisfy the requirements of section 409A of the Code. In any event, the
obligation of the Company hereunder shall constitute a general, unsecured
obligation, payable solely out of general assets, and no Participant shall have
any right to any specific assets of the Company.

-11-



--------------------------------------------------------------------------------

LOGO [g128921img_page15.jpg]

 

ARTICLE 7 ADMINISTRATION

Sec. 7.01 Plan Administrator. The individual designated by the Board as the
administrator of the Plan shall be the Plan Administrator for purposes of the
Employee Retirement Income Security Act of 1974, as amended from time to time
(“ERISA”). However, if such position is vacant, the Company shall be the Plan
Administrator.

Sec. 7.02 Duties and Powers of Plan Administrator. The Plan Administrator shall
have full power and authority to construe, interpret and administer this Plan
and may, to the extent permitted by law, make factual determinations, correct
defects, supply omissions and reconcile inconsistencies to the extent necessary
to effectuate the Plan and, subject to Section 7.03, the Plan Administrator’s
actions in doing so shall be final and binding on all persons interested in the
Plan. The Plan Administrator may from time to time adopt rules and regulations
governing the operation of this Plan and may employ and rely on such legal
counsel, such actuaries, such accountants and such agents as it may deem
advisable to assist in the administration of the Plan.

Sec. 7.03 Claims Procedure.

(a) The Company will advise each Participant and Beneficiary of any benefits to
which he or she is entitled under the Plan. If any person believes that the
Company has failed to advise him or her of any benefit to which he or she is
entitled, he or she may file a written claim with the Plan Administrator. If the
claim is wholly or partially denied, the Plan Administrator will provide the
claimant with a written or electronic notification of the Plan’s adverse
determination.

This written or electronic notification must be provided to the claimant within
a reasonable period of time, but not later than 90 days after the receipt of the
claim by the Plan Administrator, unless the Plan Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Plan Administrator determines that an extension of time for processing is
required, written notice of the extension will be furnished to the claimant
prior to the termination of the initial 90 day period. In no event will such
extension exceed a period of 90 days from the end of such initial period. The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination.

In the case of a claim for disability benefits, then instead of paragraph (a)(l)
above, the Plan Administrator will provide the claimant with written or
electronic notification of the Plan’s adverse benefit determination within a
reasonable period of time, but not later than 45 days after receipt of the claim
by the Plan. This period may be extended by the Plan for up to 30 days, provided
the Plan Administrator both determines that such an extension is necessary due
to matters beyond the control of the Plan and notifies the claimant, prior to
the expiration of the initial 45 day period, of the circumstances requiring the

-12-



--------------------------------------------------------------------------------

LOGO [g128921img_page16.jpg]

 

extension of time and the date by which the Plan expects to render a decision.
If, prior to the end of the first 30-day extension period, the Plan
Administrator determines that, due to matters beyond the control of the Plan, a
decision cannot be rendered within that extension period, the period for making
the determination may be extended for up to an additional 30 days, provided that
the Plan Administrator notifies the claimant, prior to the expiration of the
first 30-day extension period, of the circumstances requiring the extension and
the date as of which the Plan expects to render a decision. In the case of any
such extension, the notice of extension will specifically explain the standards
on which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the claimant will be afforded at least 45 days within which to
provide the specified information.

(b) The Plan Administrator’s written or electronic notification of any adverse
benefit determination must contain the following information:

The specific reason or reasons for the adverse determination.

Reference to the specific Plan provisions on which the determination is based.

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

Appropriate information as to the steps to be taken if the claimant wants to
submit the claim for review, as set forth in paragraph (c) below.

In the case of disability benefits:

(i)

 

If an internal rule, guideline, protocol, or other similar

criterion was relied upon in making the adverse determination, either the
specific rule, guideline, protocol, or other similar criterion; or a statement
that such rule, guideline, protocol, or other similar criterion was relied upon
in making the adverse determination and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided to the claimant free of
charge upon request.

(ii) If the adverse benefit determination is based on a medical

necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the medical circumstances, or a statement that
such explanation will be provided to the claimant free of charge upon request.

(c) Upon the denial of a claim for benefits, a claimant may file a claim for
review, in writing, with the Deferred Compensation Committee (excluding the Plan
Administrator).

(1)

 

The claimant must file the claim for review no later than 60 days

-13-



--------------------------------------------------------------------------------

LOGO [g128921img_page17.jpg]

 

after the claimant has received written notification of the denial of the claim
for benefits. However, if the claim is for disability benefits, then instead of
the above, a claimant must file the claim for review no later than 180 days
following receipt of notification of an adverse benefit determination.

A claimant may submit written comments, documents, records, and other
information relating to the claim for benefits.

A claimant may review all pertinent documents relating to the denial of the
claim and submit any issues and comments, in writing, to the Deferred
Compensation Committee (excluding the Plan Administrator).

A claimant will be provided, upon request and free of charge,

reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits.

(5)

 

The claim for review must be given a full and fair review. This

review will take into account all comments, documents, records, and other
information submitted by a claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

(6)

 

In addition to the above, if the claim is for disability benefits, then the
following shall apply:

(i) The claim will be reviewed without deference to the initial adverse benefit
determination and the review will be conducted by an appropriate named fiduciary
of the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual.

(ii) In deciding an appeal of any adverse benefit determination that is based in
whole or in part on medical judgment, the appropriate named fiduciary will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment.

(iii) Any medical or vocational experts whose advice was

obtained on behalf of the Plan in connection with the adverse benefit
determination will be identified, without regard to whether the advice was
relied upon in making the benefit determination.

(iv) The health care professional engaged for purposes of a

consultation under paragraph (6)(ii) above will be an individual who is neither
an individual who was consulted in connection with the adverse benefit
determination that is the subject of the appeal, nor the subordinate of any such
individual.

(7) The Deferred Compensation Committee (excluding the Plan Administrator) will
provide the claimant with written or electronic notification of the Plan’s
benefit determination on review. The Administrator must provide a claimant with
notification of

-14-



--------------------------------------------------------------------------------

LOGO [g128921img_page18.jpg]

 

this denial within 60 days after receipt by the Deferred Compensation Committee
(excluding the Plan Administrator) of the written claim for review, unless the
Deferred Compensation Committee (excluding the Plan Administrator) determines
that special circumstances require an extension of time for processing the
claim. If the Deferred Compensation Committee (excluding the Plan Administrator)
determines that an extension of time for processing is required, written notice
of the extension will be furnished to a claimant prior to the termination of the
initial 60 day period. In no event will such extension exceed a period of 60
days from the end of the initial period. The extension notice will indicate the
special circumstances requiring an extension of time and the date by which the
Plan expects to render the determination on review. However, if the claim
relates to disability benefits, then 45 days will apply instead of 60 days in
the preceding sentences. In the case of an adverse benefit determination, the
notification will set forth:

(i)

 

The specific reason or reasons for the adverse determination.

(ii) Reference to the specific Plan provisions on which the benefit
determination is based.

(iii) A statement that a claimant is entitled to receive, upon

request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits.

(iv) A statement of the claimant’s right to bring an action under section 502(a)
of ERISA.

(v)

 

In the case of a claim for disability benefits:

(A) If an internal rule, guideline, protocol, or other

similar criterion was relied upon in making the adverse determination, either
the specific rule, guideline, protocol, or other similar criterion; or a
statement that such rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that a copy of the rule,
guideline, protocol, or other similar criterion will be provided to a claimant
free of charge upon request

(B) If the adverse benefit determination is based on a

medical necessity or experimental treatment or similar exclusion or limit,
either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the medical circumstances, or a
statement that such explanation will be provided to a claimant free of charge
upon request.

(8) If a claim for benefits is denied or ignored, in whole or in part, a
claimant may file suit in a state or federal court. However, in order to do so,
a claimant must file the suit no later than 180 days after the Deferred
Compensation Committee (excluding the Plan Administrator) makes a final
determination to deny the claim.

-15-



--------------------------------------------------------------------------------

LOGO [g128921img_page19.jpg]

 

ARTICLE 8 AMENDMENT AND TERMINATION

Sec. 8.01 Authority to Amend. The Board or its designee may amend the Plan at
any time in any manner whatsoever. Notwithstanding the above, no amendment shall
operate to reduce the benefit amount accrued on behalf of a Participant on the
effective date of the amendment

Sec. 8.02 Right to Terminate. Continuance of the Plan is completely voluntary
and is not assumed as a contractual obligation of the Company. The Company shall
have the right at any time for any reason to terminate the Plan, by action of
the Board; provided, however, that the Plan termination shall not operate to
reduce the amount accrued on behalf of a Participant on the effective date of
the Plan’s termination. In the event of Plan termination, distribution of a
Participant’s Account balance shall occur at the time distribution otherwise
would be made to him or her hereunder in accordance with the applicable
provision of Article 3.

-16-



--------------------------------------------------------------------------------

LOGO [g128921img_page20.jpg]

 

ARTICLE 9 MISCELLANEOUS

Sec. 9.01 No Right to Employment. Nothing contained herein (a) shall be deemed
to exclude a Participant from any compensation, bonus, pension, insurance,
severance pay or other benefit to which he or she otherwise is or might become
entitled to as an Employee or (b) shall be construed as conferring upon an
Employee the right to continue in the employ of the Company.

Sec. 9.02 No Compensation for Other Benefits. Any amounts paid hereunder shall
not be deemed salary or other compensation to a Participant for the purposes of
computing benefits to which he or she may be entitled under any other
arrangement established by the Company for the benefit of its employees.

Sec. 9.03 Rights and Obligations. Hie rights and obligations created hereunder
shall be binding on a Participant’s heirs, executors and administrators and on
the successors and assigns of the Company.

Sec. 9.04 Payments to Representatives. If any Participant or Beneficiary
entitled to receive any benefits hereunder is determined by the Plan
Administrator, or is adjudged to be, legally incapable of giving valid receipt
and discharge for such benefits, the benefits shall be paid to a duly appointed
and acting conservator or guardian, or other legal representative of such
Participant or Beneficiary, if any, and if no such legal representative is
appointed and acting, to such person or persons as the Plan Administrator may
designate. Such payments shall, to the extent made, be deemed a complete
discharge for such payments under this Plan.

Sec. 9.05 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.

Sec. 9.06 Nonalienation. Except as hereinafter provided with respect to family
disputes, the rights of any Participant under this Plan are personal and may not
be assigned, transferred, pledged or encumbered. Any attempt to do so shall be
void. In cases of family disputes, the Company will observe the terms of the
Plan unless and until ordered to do otherwise by a state or Federal court. As a
condition of participation, a Participant agrees to hold the Company harmless
from any claim that arises out of the Company’s obeying the final order of any
state or Federal court, whether such order effects a judgment of such court or
is issued to enforce a judgment or order of another court . For purposes of this
Section 9.06, “family dispute” means a dispute relating to provision of child
support, alimony payments, or marital property rights to a spouse, former spouse
or other dependent of the Participant.

Sec. 9.07 Limitations on Obligations. Neither the Company nor any member of the
Board shall be responsible or liable in any manner to any Participant,
Beneficiary or any person claiming through them for any benefit or action taken
or omitted in connection with the granting of benefits, the continuation of
benefits, or the interpretation and administration

-17-



--------------------------------------------------------------------------------

LOGO [g128921img_page21.jpg]

 

of this Plan.

Sec. 9.08 Withholding. If the Company is required to withhold amounts under
applicable federal, state or local tax laws, rales or regulations, the Company
shall be entitled to deduct and withhold such amounts from any cash payment made
pursuant to this Plan.

Sec. 9.09 Lost Payees. Any benefit payable under the Plan shall be deemed
forfeited if the Plan Administrator is unable to locate the Participant or
Beneficiary to whom payment is due; provided, however, that such benefit shall
be reinstated if a claim is made by the Participant or Beneficiary for the
forfeited benefit.

-18-



--------------------------------------------------------------------------------

LOGO [g128921img_page22.jpg]

 

AMENDMENT 2005-1 TO THE

2005 DEFERRED COMPENSATION PLAN FOR KEY

EMPLOYEES OF SRA INTERNATIONAL, INC.

WHERAS, the Board of Directors of SRA International, Inc. (the “Company”) has
delegated to Stephen C. Hughes and Melissa A. Burgum the authority to adopt
certain amendments to the 2005 Deferred Compensation Plan for Key Employees of
SRA International, Inc. (the “Plan”) in a resolution dated December 8,2005;

NOW THEREFORE, pursuant to such resolution, Section 2.01 (a) of the Plan is
hereby amended as follows:

Sec. 2.01 Participant Compensation Deferral Amounts.

(a) Subject to paragraph (d), each Eligible Employee may elect in writing to
receive a portion of his or her future base salary, as determined in paragraph
(b), as deferred compensation, subject to such rules and procedures as the Plan
Administrator deems appropriate. In all events, each such election shall be made
once every Plan Year by the end of December that is immediately prior to the
Plan Year with respect to which the base salary is earned. Notwithstanding the
foregoing, with respect to the Participant’s first Plan Year, an Eligible
Employee may make a written election, within 30 days after becoming eligible to
participate in the Plan, to receive a portion of his or her base salary to be
earned following such election, as deferred compensation. In addition, each
Eligible Employee may elect in writing to receive a portion of his or her future
bonus paid by the Company, as determined under paragraph (b), as deferred
compensation, subject to such rules and procedures as the Plan Administrator
deems appropriate. Each election to defer a portion of the bonus shall be made
once with respect to each Plan Year at least six (6) months prior to the end of
the fiscal year to which the bonus relates.

IN WITNESS WHEREOF, the undersigned has executed this Amendment 2005-1 on this
20th day of December, 2005 to, be effective upon its signing.

SRA INTERNATIONAL, INC.

By: Stephen C. Hughes



--------------------------------------------------------------------------------

LOGO [g128921img_page23.jpg]

 

AMENDMENT TO THE 2005 DEFERRED COMPENSATION PLAN FOR KEY EMPLOYEES OF SRA
INTERNATIONAL, INC.

WHEREAS, SRA International, Inc. (the “Company”) currently maintains the 2005
Deferred Compensation Plan for Key Employees of SRA International, Inc. (the
“Plan”); and

WHEREAS, the Company has reserved the power to amend the Plan under Section 8.01
and the Company desires to amend the Plan to reflect the issuance of final
regulations by the Internal Revenue Service under Section 409A of the Internal
Revenue Code of 1986, as amended.

NOW, THEREFORE, effective February 1,2005, the Plan is hereby amended as
follows:

1. Section 3.01 of the Plan shall be amended to read as follows:

“Sec. 3.01 Distribution Upon Attainment of Normal Retirement Age.

Distributions from a Participant’s Account due to the Participant’s attainment
of his or her Normal Retirement Age (or, depending on the Participant’s election
at the time of deferral, his or her Separation from Service, if later) shall be
paid in a cash lump sum unless the Participant elects, at the time of his or her
initial deferral election in accordance with Section 2.01 above, in such manner
as determined by the Plan Administrator, to receive equal annual installments
over a specified period. Such election shall be irrevocable, except as provided
in Section 3.04 or 3.05 below. The payment shall commence as soon as
administratively feasible within ninety (90) days of the date the Participant
attains his or her Normal Retirement Age. Notwithstanding the foregoing, a
Participant who is employed by the Company may make an irrevocable election to
defer commencement of such payment for a period of at least five (5) years,
provided such election is made at least one year prior to the date the
Participant is to begin receiving payments pursuant to this Section 3.01.
Further, notwithstanding the foregoing, upon the Participant’s attainment of
Normal Retirement Age, if all unpaid amounts in the Participant’s Account do not
exceed ten thousand dollars ($10,000), all unpaid amounts in the Participant’s
Account as of such date shall be paid in a lump sum in accordance with the
applicable terms of the Plan.”

2. Section 3.02 of the Plan shall be amended to read as follows:

“Sec. 3.02 Distribution Upon Separation from Service.

Notwithstanding the Participant’s election for a later distribution under
Sections 3.01 or 3.03, upon a Participant’s Separation from Service prior to his
or her Normal Retirement Age, the Account balance of the Participant shall be
paid at the time of his or her Separation from Service in a cash lump sum unless
the Participant irrevocably elects, at the time of his or her initial deferral
election in accordance with Section 2.01 above, in such manner as determined by
the Plan Administrator, to receive equal annual installments over a specified
period. However, the preceding sentence shall not apply if the Participant has
elected a distribution upon attainment of his or her Normal Retirement Age and
has not revoked such election at the time of his or her Separation from Service.
Such election shall be irrevocable, except as provided in Section 3.04 or 3.05
below. The payment shall commence as soon as

-



--------------------------------------------------------------------------------

LOGO [g128921img_page24.jpg]

 

administratively feasible within ninety (90) days of the date of the
Participant’s Separation from Service. Further, notwithstanding the foregoing,
upon the Participant’s Separation from Service, if all unpaid amounts in the
Participant’s Account do not exceed ten thousand dollars ($10,000), all unpaid
amounts in the Participant’s Account as of such date shall be paid in a lump sum
in accordance with the applicable terms of the Plan.”

3. Section 3.03 of the Plan shall be amended to read as follows:

“Sec. 3.03 In-Service Distribution. Notwithstanding anything to the contrary
under this Plan, a Participant may elect, at the time of his or her initial
deferral election in accordance with Section 2.01 above, in such manner as
determined by the Plan Administrator, to receive his or her Account balance on a
fixed date, provided such date follows the Participant’s deferral election by at
least two (2) years. Such distribution shall be made in a cash lump sum, unless
the Participant elects, at the same time and in the same manner as the election
referenced in the preceding sentence, to receive equal annual installments over
a specified period. Further, notwithstanding the foregoing, a Participant who
has made an election under this Section 3.03 may elect to defer receipt of his
or her Account balance on a previously selected fixed date or dates, for a
period of at least five (5) years, provided such election is made at least one
year prior to the date the Participant is to begin receiving payments pursuant
to this Section 3.03. The elections referenced in the preceding three sentences
shall be irrevocable, except as provided in Section 3.04 or 3.05 below. The
payment shall commence as soon as administratively feasible within ninety
(90) days of the above referenced anniversary dates. Notwithstanding the
foregoing, upon the above referenced anniversary dates, if all unpaid amounts in
the Participant’s Account do not exceed ten thousand dollars ($10,000), all
unpaid amounts in the Participant’s Account as of such date shall be paid in a
lump sum in accordance with the applicable terms of the Plan.”

4. Section 3.07 of the Plan shall be amended to read as follows:

“Sec. 3.07 Distributions to Specified Employees and Officers. In

accordance with section 409A(a)(2)(B)(i) of the Code and the applicable guidance
and regulations promulgated thereunder, notwithstanding anything to the contrary
hereunder, distributions to Specified Employees as a result of a Separation from
Service may not be made before the date which is six (6) months after the date
of Separation from Service (or, if earlier, the date of death of the Specified
Employee). In addition, distributions as a result of Separation from Service to
officers of the Company who are not Specified Employees may not be made before
the date which is six (6) months after the date of Separation from Service (or,
if earlier, the date of death of the officer).”

5. Section 4.01 of the Plan shall be amended to read as follows:

“Sec. 4.01 Distribution of Account Upon Death of Participant. In the

event of a Participant’s death prior to the complete distribution of his or her
Account pursuant to Article 3, the value of the Participant’s remaining Account
under the Plan



--------------------------------------------------------------------------------

LOGO [g128921img_page25.jpg]

 

shall be paid to the Participant’s Beneficiary in cash in a single sum as soon
as administratively practicable within 90 days of the completion of the first
valuation of the Participant’s Account pursuant to Section 2.03 which coincides
with or next follows the Participant’s death.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on this
7th day of September, 2007.

SRA INTERNATIONAL, INC.

By:

Print Name: Melissa A. Burgum

Title: VP and Corporate Controller

Assistant Secretary and Assistant Treasurer



--------------------------------------------------------------------------------

LOGO [g128921img_page26.jpg]

 

AMENDMENT TO THE

2005 DEFERRED COMPENSATION PLAN FOR KEY EMPLOYEES OF SRA INTERNATIONAL, INC.

WHEREAS, the Board of Directors of SRA International, Inc. (the “Company”) has
delegated to Melissa A. Burgum the authority to adopt certain amendments to the
2005 Deferred Compensation Plan for Key Employees of SRA International, Inc.
(the “Plan”) in a resolution dated December 8, 2005;

NOW THEREFORE, effective February 1, 2005 unless otherwise stated herein,
pursuant to such resolution, the Plan is amended as follows:

1. Section 1.01 shall be amended by changing the following definitions therein
to read as follows:

“Account” means the entire interest of a Participant in the Plan, which will
reflect the separate distribution elections of the Participant.

“Change in Control” shall be deemed to have occurred if (i) as a result of any
transaction, another person or entity (as defined in Treasury regulations under
Code section 409 A) (the “Acquirer”) acquires voting stock of the Company in an
aggregate amount so as to enable the Acquirer to exercise more than 50% of the
voting power of the Company, (ii) an unrelated Acquirer (as defined in
applicable Treasury guidance) acquires all or substantially all of the assets of
the Company, or (iii) upon the consummation of a merger or consolidation to
which the Company is a party, the voting stock of the Company outstanding
immediately prior to consummation of the merger or consolidation is converted
into cash or securities possessing less than 50% of the voting power of the
surviving corporation.

Notwithstanding the foregoing, for Compensation Deferrals made with respect to
Plan Years beginning on or after January 1, 2011, “Change in Control” shall mean
the occurrence of any of the following:

(i) New Significant Shareholder: Any Person (such term being used herein with
the same meaning as defined in Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the ‘“34 Act”) to include syndicates or
groups) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the ‘34 Act), directly or indirectly, of securities of the
Company representing thirty-five percent (35%) or more of the combined voting
power of then outstanding securities of the Company; provided, however, that:

(A) such Person shall not include (w) the Company or any subsidiary of the
Company, (x) a corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in substantially



--------------------------------------------------------------------------------

LOGO [g128921img_page27.jpg]

 

the same proportions as their ownership of the Company, (y) an employee benefit
plan (or related trust) sponsored or maintained by the Company or any subsidiary
of the Company, or (z) Ernst Volgenau, William Brehm or any “Permitted
Transferee” (used herein as defined in the Amended and Restated Certificate of
Incorporation of SRA International, Inc.) of either Dr. Volgenau or Mr. Brehm so
long as such transferee continues to so qualify as a Permitted Transferee; and

(B) no crossing of such 35% threshold shall be a “Change in Control” if it is
caused (x) solely as a result of an acquisition by the Company of its voting
securities or (y) solely as a result of an acquisition of voting securities of
the Company directly from the Company, in either case until such time thereafter
as such Person acquires additional voting securities other than directly from
the Company, and, after giving effect to such transaction, such Person owns
securities representing 35% or more of the combined voting power of then
outstanding securities of the Company;

(ii) Material Change in Board of Directors: Individuals who, as of the date
hereof, constitute the Board (such individuals being referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the ‘34 Act relating to the election of the directors of the
Company) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or

(iii) Merger or Asset Sale and Material Change in Shareholders and the Board: A
merger, consolidation, reorganization or share exchange, or sale of all or
substantially all of the assets, of the Company, unless, immediately following
such transaction, all of the following shall apply: (A) all or substantially all
of the beneficial owners of the Company immediately prior to such transaction
will beneficially own in substantially the same proportions, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
transaction (including, without limitation, a corporation or other entity which,
as a result of such transaction, owns the Company or all or substantially all of
the Company assets, either directly or through one or more subsidiaries) (the
“Successor Entity”), (B) no Person (other than Ernst Volgenau, William Brehm or
any Permitted Transferee of either Dr. Volgenau or Mr. Brehm so long as such
transferee continues to so qualify as a Permitted Transferee) will be the
beneficial owner, directly or indirectly, of 35% or more of the combined voting
power of the then outstanding voting securities of the Successor Entity, and
(C) at least a majority of

2

 





--------------------------------------------------------------------------------

LOGO [g128921img_page28.jpg]

 

the members of the board of directors of the Successor Entity will be Incumbent
Directors.

All terms used in the immediately preceding clauses (i), (ii), and (iii) shall
be interpreted in a manner consistent with the ‘34 Act.

Notwithstanding anything to the contrary contained herein, in no event shall a
Change in Control be deemed to have occurred unless it constitutes a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5)(i).

“Valuation Date” means any day upon which the Plan Administrator makes
valuations of the Account. The Plan uses a daily valuation.

2. A new Section 1.03 shall be added to the Plan to read as follows:

Sec. 1.03 Code Section 409A Compliance. Notwithstanding anything contained in
the Plan or in any documents issued under the Plan, it is intended that the Plan
will at all times conform to the requirements of Internal Revenue Code section
409A and any regulations or other guidance issued thereunder, and the provisions
of the Plan will be interpreted to meet such guidance. If any provision of the
Plan, election or election forms, or participation agreement, is determined not
to conform to such requirements, the Plan, election or election form, or
participation agreement, as applicable, shall be interpreted to omit such
offending provisions. Further, the definitions of permissible payment events
under Section 1.01, including but not limited to “Change of Control” and
“Separation from Service,” shall be interpreted consistently with section 409A
and shall not include any events which do not meet the definition of “Separation
from Service” or “Change of Control” or other applicable payment events under
the regulations and guidance interpreting section 409A.

3. Section 2.01 of the Plan is hereby amended as follows:

Sec. 2.01 Participant Compensation Deferral Amounts.

(a) Subject to paragraph (d), each Eligible Employee may elect in writing to
receive a portion of his or her future base salary, as determined in paragraph
(b), as deferred compensation, subject to such rules and procedures as the Plan
Administrator deems appropriate. In all events, each such election shall be made
once every Plan Year by the end of December that is immediately prior to the
Plan Year with respect to which the base salary is earned. Notwithstanding the
foregoing, with respect to the Participant’s first Plan Year, an Eligible
Employee may make a written election, within 30 days after becoming eligible to
participate in the Plan, to receive a portion of his or her base salary to be
earned following such election, as deferred compensation. In addition, each
Eligible Employee may elect in writing to receive a portion of his or her future
bonus paid by the Company, as determined under paragraph (b), as deferred
compensation, subject to such rules and procedures as the Plan Administrator
deems appropriate.

3

 





--------------------------------------------------------------------------------

LOGO [g128921img_page29.jpg]

 

Each election to defer a portion of the bonus shall be made once with respect to
each year, in accordance with section 409A, at least six (6) months prior to the
end of the fiscal year to which the bonus relates.

4. Section 3.02 of the Plan shall be amended to read as follows:

Sec. 3.02 Distribution Upon Separation from Service. Notwithstanding the
Participant’s election for a later distribution under Sections 3.01 or 3.03,
upon a Participant’s Separation from Service prior to his or her Normal
Retirement Age, the Account balance of the Participant shall be paid at the time
of his or her Separation from Service in a cash lump sum unless the Participant
irrevocably elects, at the time of his or her initial deferral election in
accordance with Section 2.01 above, in such manner as determined by the Plan
Administrator, to receive equal annual installments over a specified period.
However, the preceding sentence shall not apply if the Participant has elected a
distribution upon attainment of his or her Normal Retirement Age and has not
revoked such election at the time of his or her Separation from Service in a
manner permitted under Code section 409A. Such election shall be irrevocable,
except as provided in Section 3.04 or 3.05 below. The payment shall commence as
soon as administratively feasible within ninety (90) days of the date of the
Participant’s Separation from Service. Further, notwithstanding the foregoing,
upon the Participant’s Separation from Service, if all unpaid amounts in the
Participant’s Account do not exceed ten thousand dollars ($10,000), all unpaid
amounts in the Participant’s Account as of such date shall be paid in a lump sum
in accordance with the applicable terms of the Plan.

5. Section 3.03 of the Plan shall be amended to read as follows:

Sec. 3.03 In-Service Distribution. Notwithstanding anything to the contrary
under this Plan, a Participant may elect, at the time of his or her initial
deferral election in accordance with Section 2.01 above, in such manner as
determined by the Plan Administrator, to receive distributions of his or her
Account balance on a fixed date, provided such date follows the Participant’s
deferral election by at least two (2) years. Such distribution shall be made in
a cash lump sum, unless the Participant elects, at the same time and in the same
manner as the election referenced in the preceding sentence, to receive equal
annual installments over a specified period. Further, notwithstanding the
foregoing, a Participant who has made an election under this Section 3.03 may
elect to defer receipt of his or her Account balance distribution on a
previously selected fixed date or dates, for a period of at least five
(5) years, provided such election is made at least one year prior to the date
the Participant is to begin receiving payments pursuant to this Section 3.03.
The elections referenced in the preceding three sentences shall be irrevocable,
except as provided in Section 3.04 or 3.05 below. The payment shall commence as
soon as administratively feasible within seventy (70) days of the above
referenced dates. Notwithstanding the foregoing, upon the above referenced
dates, if all such unpaid amounts in the Participant’s Account do not exceed ten
thousand dollars ($10,000), all such

4

 





--------------------------------------------------------------------------------

LOGO [g128921img_page30.jpg]

 

unpaid amounts in the Participant’s Account as of such date shall be paid in a
lump sum in accordance with the applicable terms of the Plan.

6. Section 4.01 of the Plan shall be amended to read as follows effective
January 1, 2012.

Sec. 4.01 Distribution of Account Upon Death of Participant. In the

event of a Participant’s death prior to the complete distribution of his or her
Account pursuant to Article 3, the value of the Participant’s remaining Account
under the Plan shall be paid to the Participant’s Beneficiary in cash in a
single sum as soon as administratively practicable within the 90 day- period
immediately following the Participant’s death.

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Plan

on the 15th day of December 2010, to be effective upon signing unless otherwise
indicated.

SRA INTERNATIONAL, INC.

By:

Melissa A. Burgum

5

 

